DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 7, 8, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hong et al. (USPub 2009/0152847).
	With respect to claim 1, Hong et al. disclose knee airbag module comprising a housing (13’) extending from a vehicle forward end to a vehicle rearward end, a knee airbag (30) being located in said housing (Fig 2A) when in its stowed state and deploying out of this housing when filled with gas (Fig 2C), wherein said knee airbag has a first layer (layer shown in Fig 12) and a second layer (layer shown in Fig 14) with the first layer being the housing side layer when the knee airbag is in a flat, unpacked state, the unpacked or deployed knee airbag extends in a first direction from a housing remote first end (top end in Fig 12) to a housing near second end (bottom end in Fig 12) and in a second direction perpendicular to the first direction from a first lateral edge (left end in Fig 12, step 1) to a second lateral edge (right end in Fig 12, step 1), and a first section of the knee airbag following from its first end is rolled into a first direction of rotation when the knee airbag is in its stowed state (Fig 13, S20, steps 8-12 and [0089]), an inflator for filling the airbag with gas, characterized in that wherein a second section of the knee airbag following the first section is rolled in a second direction of rotation (Fig 14, S30, steps 13-15 and [0090]), contrariwise to the first direction rotation, such that the stowed knee airbag (30) comprises an at least partially rolled package (step 15), said package comprising the first section being rolled to a first roll section and the second section being rolled to a second roll section encompassing at least a part of the first roll section or being adjacent to the first roll section [0086-0090].
	With respect to claim 2, wherein the first roll section is rolled onto the first layer (Fig 12).

	With respect to claim 8, the apparatus discussed above meets the method limitations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. in view of Jung et al. (USPub 2016/0059815).
	With respect to claim 3, Hong et al. disclose the claimed invention as discussed above but do not disclose wherein the second layer comprises an additional double-layered fold when the airbag is in its unpacked, un-deployed state, said additional double-layered fold turning into a bubble when the knee airbag is filled with gas such that the fully deployed knee airbag shows an L-shaped cross-section with the bubble defining the joint between the two legs of the L. Jung et al., however, disclose a second layer that comprises an additional double-layered fold (131a) when the airbag is in its unpacked, un-deployed state (Fig 5), said additional double-layered fold turning into a bubble when the knee airbag is filled with gas such that the fully deployed knee airbag shows an L-shaped cross-section with the bubble defining the joint between the two legs of the L (Fig 2).  Therefore, it would have been obvious to one having ordinary skill in the art before the invention was filed to modify the invention of Hong et al. in view of the teachings of Jung et al. to have an additional double-layered fold turning into a bubble defining a joint between two legs of an L-shape in order to create a hinge portion to allow the airbag to be deployed upward toward the instrument panel to control deployment to better protect the occupant’s knees.
	With respect to claim 4, as modified, wherein the additional double-layered fold extends from a region between the second section and the attachment between the knee airbag and the housing (Fig 5).
.

Claims 6 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. in view of Schneider et al. (USPub 2013/0113190).
With respect to claims 6 and 11, Hong et al. disclose the claimed invention as discussed above but do not disclose wherein the stowed knee airbag additionally shows at least one final fold being positioned between the rolled package and the inflator.  Schneider et al., however, disclose a length of material forming and exit path (490) that is folded between the rolled package and an inflator (Fig 4A).  Therefore, it would have been obvious to one having ordinary skill in the art before the invention was filed to modify the invention of Hong et al. in view of the teachings of Schneider et al. to leave a portion of material that is folded between the rolled package and the inflator in order to allow an exit path for the airbag to allow for an unobstructed deployment out of the airbag housing.

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. in view of Fukawatase et al. (JP2009-214808).
With respect to claim 6, Hong et al. disclose the claimed invention as discussed above as well as latera folding of the airbag but do not disclose wherein the lateral folding is performed between the rolling in the first direction and the rolling in the second direction.  Fukawatase et al., however, disclose a first folding in a vertical direction (Figs 5-6), then a lateral folding (Figs 7-9), and followed by another vertical folding (Figs 10-11).  Therefore, it would have been obvious to one having ordinary skill in the art before the invention was filed to modify the invention of Hong et al. in view of the teachings of Fukawatase et al. to try laterally folding the airbag between the rolling in the first and second directions, since one having ordinary skill in the art would have expected that changing the order of the folding steps would yield nothing more than predictable results, namely, that the airbag width would be decreased in order to fit inside the housing in a stored state while allowing the airbag to deploy without obstruction.
With respect to claim 10, Hong et al. disclose after performing an inward lateral fold (Fig 12, step 2 of Hong et al.), an outer section of this lateral area is folded back outwards (Fig 12, step 3).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW J BROWN whose telephone number is (571)272-1362.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DREW BROWN
Primary Examiner
Art Unit 3616



/DREW J BROWN/Primary Examiner, Art Unit 3616                                                                                                                                                                                                        1/20/2021